department of the treasury internal_revenue_service washington d c january cc dom fs proc number release date uilc internal_revenue_service national_office field_service_advice memorandum for from subject senior technician reviewer procedural branch assistant chief_counsel field service whether to assess tax period this field_service_advice responds to your request for advice dated october field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend x y z year year year issue should the internal_revenue_service assess a liability reported on an amended tax_return if the taxpayer has conditioned assessment of that liability on approval of a claim for another tax_year and that latter claim cannot be allowed conclusion the assessment should not be made because it was conditioned on the allowance of a claim_for_refund and the claim_for_refund will not be granted facts x formerly y has filed two amended corporate_income_tax returns one amended_return for year of z a predecessor of y claimed a refund the other for year of y showed a payment due this latter amended_return attempted to recharacterize a business reorganization occurring in year the effect of the recharacterization would be to allow x to carry back a net_operating_loss of y for year to z for year in a letter accompanying the two amended returns x described the two filings as inextricable and requested that they be processed simultaneously x further stated that the ultimate amount due from or owed to the taxpayer should be computed or remitted on a net_basis no payment was included with the filings the amended returns were examined and the recharacterization issue was forwarded to the national_office which issued technical_advice consistent with this advice only limited carrybacks are allowable from year to year and the refund claimed for year is not permissible x disagrees with the conclusions reached in the technical_advice_memorandum as well as how these conclusions are being applied to its claims law and analysis in general the government is authorized to assess the liability shown on an amended tax_return see sec_6201 in this case however x has not authorized an unconditional assessment for y’s year rather x has conditioned assessment and payment of an additional liability for y’s year on allowance of a claim_for_refund for z’s year because this claim is not permissible x effectively has not consented to an additional_assessment for y’s year this case is somewhat similar to 944_f2d_1063 3d cir which involved a waiver of restrictions on assessment a form_870 the taxpayer in philadelphia reading corp like x agreed to an additional_assessment for one year subject_to certain conditions the 1because the attempted recharacterization was addressed in the technical_advice_memorandum we will not discuss it in any detail here internal_revenue_service however made the assessment before the conditions were met the court_of_appeals held that the assessment was illegal in this case accordingly no additional_assessment should be made for y’s year based on the amended_return filed by x if you have any questions please call the branch of course the period of limitations for y’s year must be protected so that the service may propose any necessary adjustments
